IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                          Submitted on Briefs August 28, 2001

                             In re: Estate of Lois Chandler

                     Appeal from the Chancery Court for Knox County
                      No. 98-55595-1   John F. Weaver, Chancellor

                                FILED NOVEMBER 15, 2001

                                No. E2000-03055-COA-R3-CV



Buster Chandler, Jr. (“Chandler”) was appointed administrator of the estate of his mother, Lois
Chandler, who died intestate in 1998. Chandler is incarcerated in Kentucky for a murder he
committed in 1990. Chandler requested the Chancery Court arrange for his transportation from
prison in Kentucky to Knoxville, Tennessee, so he could be present for the hearing regarding the
closing of his mother’s estate and so he could meet with the Knox County Attorney General
regarding his murder conviction in Kentucky. Chandler argued that the Attorney General wanted
to try him for the murder in Knoxville and would assist in obtaining a pardon from the governor of
Kentucky. The Chancery Court denied his request, closed his mother’s estate, and assessed court
costs against Chandler as administrator. Chandler appeals. We affirm the Chancery Court.


           Tenn. R. App. 3 Appeal as of Right; Judgment of the Chancery Court
                               Affirmed; Case Remanded.


D. MICHAEL SWINEY, J., delivered the opinion of the court, in which HOUSTON M. GODDARD , P.J.,
and HERSCHEL P. FRANKS , J., joined.

Buster Chandler, Jr., pro se Appellant, Eddyville, Kentucky.




                                           OPINION

                                          Background
               Lois Chandler died intestate in March 1998. In October 1998, Lois Chandler’s son,
Buster Chandler, Jr., who is incarcerated in Kentucky, filed a Petition for Letters of Administration
with the Chancery Court. The Chancery Court entered an order appointing Chandler the
administrator of Lois Chandler’s estate (“Estate”). Although the record on appeal is unclear, the
Chancery Court apparently set a hearing regarding the closing of the Estate to take place in August
2000. Chandler then filed a Motion for Writ of Habeas Corpus ad Testimonial [sic] in April 2000,
requesting the Chancery Court order that he be transported from prison in Kentucky to the Chancery
Court in Knoxville, Tennessee, for the hearing.

                In his motion, Chandler argued he had a constitutional right to be present at the
hearing. Chandler also cited an additional ground not related to the Estate matter. Chandler stated
he was serving time in Kentucky prison for murder he committed in Knoxville in 1990. Chandler
contended that the Knox County Attorney General wished to try Chandler for the murder, but was
not able to do so due to Chandler’s incarceration in Kentucky. Chandler argued that if he were able
to come to Knoxville for the Estate hearing, he could work with the Attorney General to obtain a
pardon from the governor of Kentucky and be retried for the murder in Knoxville.

               The Clerk and Master of the Chancery Court responded to Chandler’s motion by
written correspondence which informed Chandler that the Chancery Court did not have authority to
issue a writ of habeas corpus. The Clerk and Master also informed Chandler that all statutory
requirements of the Estate’s administration had been completed and that, therefore, the Estate would
be closed once Chandler paid court costs and executed the Order Closing Estate.

                Prior to filing a Notice of Appeal, Chandler filed motions with this Court requesting
that the Estate hearing be held in abeyance; an injunction be issued ordering the Chancery Court not
to close the Estate and securing Chandler’s presence at the hearing; and an interlocutory order be
issued advising Chandler as to his rights regarding the closing of his mother’s Estate.1 Chandler also
complained that he did not have the funds to pay the court costs which totaled approximately $50.00.
In response, this Court entered an order in August 2000, remanding the matter to the Chancery Court
for consideration of Chandler’s habeas corpus motion in light of a recent opinion by our Supreme
Court, Logan v. Winstead, 23 S.W.3d 297 (Tenn. 2000), and ordering the Chancery Court not to
close the Estate until the habeas corpus issue was decided.2

                The Chancery Court issued a Notice in which it requested Chandler answer a series
of questions related to his habeas corpus motion. Chandler, thereafter, filed a motion in which he
stated that he could not answer the questions in the Notice because he was pro se and did not have
access to Tennessee law books. In his motion, Chandler again requested the Chancery Court hold

         1
           It should be noted that these motions were filed under a different docket number than the instant appeal, but
the technical record from the C hancery Court in this matter contains these mo tions.

         2
             We note that this Court’s Order of August 2000, held that Cha ndler could proceed on appe al in forma
pauperis.

                                                          -2-
the hearing in abeyance and arrange for Chandler’s transportation to the hearing. Chandler also
reiterated his request to meet with the Knox County Attorney General regarding his criminal matter
while in Knoxville for the Estate hearing. In a separate motion, Chandler requested the Knox County
Attorney General be allowed to intervene in this estate matter to assist Chandler in obtaining a
pardon from the Kentucky governor.

                The Clerk and Master entered a Master’s Report in October 2000, recommending
the Chancery Court deny Chandler’s motion to hold the closing of the Estate in abeyance. The Clerk
and Master stated in his report that Chandler had cited no valid reason for delaying the closing of the
Estate except for Chandler’s inability to pay court costs assessed for closing the Estate. In denying
Chandler’s request for an abeyance, the Clerk and Master stated that Chandler “is attempting to use
the probate estate as a vehicle to contest the jurisdiction of his conviction in the State of Kentucky.”
The Clerk and Master recommended since all requirements for the Estate’s administration had been
met except for payment of costs, the Estate be closed, with costs assessed to Chandler which could
be paid in installments pending his release from prison. The Chancery Court approved the Master’s
Report and entered an Order of Confirmation in November 2000. Chandler timely filed a Notice of
Appeal in December 2000, in which he designated the State of Tennessee as the appellee.3 We
affirm the Chancery Court and dismiss this appeal.

                                                     Discussion

                Chandler represented himself in the Chancery Court and in this Court. “Pro se
litigants who invoke the complex and sometimes technical procedures of the courts assume a very
heavy burden.” Irvin v. City of Clarksville, 767 S.W.2d 649, 652 (Tenn. Ct. App. 1988). This Court
has held that “[p]arties who choose to represent themselves are entitled to fair and equal treatment
by the courts.” Hodges v. State Attorney Gen., 43 S.W.3d 918, 920 (Tenn. Ct. App. 2000). Parties
proceeding pro se, however, “are not excused from complying with the same applicable substantive
and procedural law that represented parties must comply with.” Id.

                Although Chandler never filed a brief in support of his arguments on appeal, he did
file several motions with this Court. Under Tenn. R. App. P. 29, Chandler’s brief was due in this
Court in January 2001. Chandler missed this deadline for reasons not explained by the record. This
Court partially granted a motion Chandler filed in December 2000, in which Chandler requested this
Court waive requirements related to the substance, filing and service of appellate briefs. Due to the
restrictions imposed by Chandler’s incarceration, the Court granted Chandler’s motion to the extent
that he was not required to comply with the front cover color requirements and requirement of filing
four copies as set forth in Tenn. R. App. P. 29 and 30.



         3
            In his Notice of Appeal, Chandler designated the State of Tennessee as the appellee. Due to the nature of
this matter, however, the State has not filed anything with this Court. Also, after filing his Notice of Appeal, Chandler
filed a motion to proceed informa paupe ris, but the record on app eal does not contain an o rder from this Court
adjudica ting this motion. C handler ha s been allow ed to pro ceed in this ap peal in forma paupe ris.

                                                          -3-
                 In March 2001, Chandler filed a motion in which he requested permission to cite to
federal law in his brief instead of Tennessee law since he did not have access to Tennessee law books
at his prison in Kentucky. Chandler also asked his appeal be held in abeyance pending this Court’s
determination of this issue. We denied Chandler’s motion, holding that the “law in Tennessee has
long been that administration of estates should be timely administered and closed as quickly as
possible. . .[,]” citing McFarlin v. McFarlin, 785 S.W.2d 367, 370 (Tenn. Ct. App. 1989). This
Court, sua sponte, however, gave Chandler an extension of time in which to file his brief, setting the
new deadline for April 2001. Instead of filing his brief in April 2001, however, Chandler filed a
Tenn. R. App. P. 10 application for extraordinary appeal to our Supreme Court. Chandler’s Rule
10 application was denied in June 2001. Chandler never filed a brief with this Court.

                 Despite Chandler’s failure to file a brief, we have liberally reviewed all of Chandler’s
motions contained in the record on appeal in an attempt to determine Chandler’s issues on appeal.
See Whitaker v. Whirlpool Corp., 32 S.W.3d 222, 227-28 (Tenn. Ct. App. 2000) (holding that
“[a]lthough [this Court has] no duty to exhaustively search this record to verify unsupported
allegations in a brief, . . . we have been liberal in our interpretation of the [pro se appellant’s] brief”).
From Chandler’s various motions, we glean that Chandler’s issues on appeal primarily concern the
Chancery Court’s refusal to order he be transported from prison in Kentucky to Tennessee for the
Estate hearing; the Chancery Court’s closing of the Estate; the Chancery Court’s refusal to provide
him with assistance of counsel; and the Chancery Court’s assessment of costs for the administration
of the Estate to Chandler. Chandler also contends this Court erred in its refusal to allow him to cite
to federal case law and claims this Court did not allow him to file an appellate brief.

               With the exception of a motion filed in late October 2001, this Court has considered
and adjudicated all of Chandler’s motions. Chandler’s final motion, filed in October 2001, raises
no new issues not already reviewed and decided by this Court. Accordingly, we deny Chandler’s
motion filed on October 22, 2001.

               With respect to Chandler’s allegations of error regarding the Chancery Court’s closing
of the Estate and assessing court costs to Chandler, the proof in the record does not show any
reversible error. The proof contained in the record on appeal shows that the Chancery Court
correctly ordered the Estate to be closed since all requirements of the administration of the Estate
were met. See Tenn. Code Ann. § 30-1-101, et seq.; § 30-2-101, et seq. Accordingly, we affirm the
Chancery Court’s Order of Confirmation.

                Chandler’s issue that the Chancery Court erred in refusing to provide him
transportation from a prison in Kentucky to Tennessee is without merit. This Tennessee Chancery
Court had no authority or power to order Kentucky authorities to transport Chandler from a
Kentucky prison to Tennessee for an estate hearing. Likewise, Chandler’s issue that the Chancery
Court erred in refusing to appoint him counsel is without merit as Chandler has no right to
appointment of counsel in this civil matter.




                                                    -4-
                We next review the repercussions of Chandler’s failure to file a brief in support of
his appeal. Chandler missed two deadlines for filing his brief, the second of which was granted to
him by this Court long after the first deadline had passed. Instead of using the extension of time
granted by this Court to file his brief in April 2001, Chandler filed an application for extraordinary
appeal to our Supreme Court. We acknowledge that Chandler is proceeding pro se and that due to
his incarceration, he has repeatedly urged this Court to appoint him counsel or allow him to cite to
federal case law since he does not have access to Tennessee law books in prison. Chandler,
however, must comply with the same substantive law and procedural rules as all other litigants as
this Court seeks to treat all litigants fairly and equally. Hodges v. State Attorney Gen., 43 S.W.3d
at 920. Therefore, we find no merit in this, or in any issue, arguably raised by Chandler on appeal.

                                            Conclusion

                The judgment of the Chancery Court is affirmed, and this cause is remanded to the
Chancery Court for such further proceedings as may be required, if any, consistent with this Opinion,
and for collection of the costs below. The costs on appeal are assessed against the Appellant, Buster
Chandler, Jr., and his surety.




                                                       ___________________________________
                                                       D. MICHAEL SWINEY, JUDGE




                                                 -5-